Citation Nr: 1401536	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-23 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1971 to April 1991.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a timely notice of disagreement in September 2010 and was provided with a statement of the case in April 2012.  The Veteran perfected his appeal in August 2012 with a VA Form 9.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed prior to adjudication of the appeal.  

The Board notes that the Veteran reported on his December 1970 enlistment Report of Medical History that he had a history of trick or locked knees.  The Veteran reported that both his knees were weak but not serious.  The enlistment Report of Examination is negative for any diagnosis of a bilateral knee condition.  Accordingly, as the report of knee weakness was a recorded history only and did not constitute clinical findings or diagnosis of a disability at service entrance, the Board finds that a bilateral knee condition was not noted at entry.  38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  As such, the Veteran is found to have been sound upon entry into service and the burden thus falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

The Veteran was afforded a VA examination in April 2008.  The Veteran was diagnosed with right patellofemoral syndrome.  The examiner concluded that the Veteran's right knee problem was less likely than not caused by or a result of the complaints in service due to the lack of continuity of care from 1986 to present.  The Board finds that the VA examiner's opinion and rationale were based on inaccurate facts, specifically the lack of continuity of care of the right knee from 1986 to present.  A February 6, 1990, service treatment record shows that the Veteran reported right knee pain on and off for a year that was worse after playing basketball.  The examiner diagnosed right knee pain due to overuse, rule out degenerative joint disease.  Furthermore, post-service private treatment records show that the Veteran was treated for a tender right knee in February 2000.  Additionally, the April 2008 VA examiner did not provided an opinion as to whether the Veteran's right knee disability clearly and unmistakably preexisted service and was not aggravated.  Accordingly, the Board finds that the August 2008 VA opinion is inadequate.  

The Veteran was afforded another VA examination in December 2009.  The examiner noted that the Veteran first injured his knees in high school playing football and wore braces to continue to play.  The examiner also noted that the Veteran played command football in-service and his knees continued to hurt from his previous injuries in high school.  The examiner diagnosed chondromalacia of the left knee and concluded that it was less likely than not that the Veteran's left knee condition was caused by or a result of an injury in service.  The examiner explained that there were no visits to the clinic to document a chronic left knee condition while in service.  The examiner stated that the Veteran was discharged in 1991 and there were no clinic visits for the left knee for about 15 years after service.  The examiner concluded that the left knee was a chronic problem while in service and his already injured left knee was not aggravated by military service beyond the normal progression of a 59 year old with knee problems.  
The Board also finds that the December 2009 VA examiner's opinion and rationale were based on inaccurate facts, specifically that there were no visits to the clinic to document a chronic left knee condition while in service.  A September 25, 1985, service treatment record shows that the Veteran reported injuring his left knee playing football.  The examiner noted the knee was tender along the medial aspect and diagnosed a left knee strain.  An August 8, 1990, treatment record shows that the Veteran reported left knee pain.  Physical examination revealed tenderness to palpation of the left knee and crepitus.  X-rays revealed an accessory patella just lateral to the patella.  Additionally, the examiner's conclusion that the Veteran's left knee was a chronic problem in service directly contradicts his conclusion that there were no visits to the clinic to document a chronic left knee condition while in service.  The Board also finds that the examiner's conclusion that the Veteran's left knee condition pre-existed service and was not aggravated beyond the normal progression to be inadequate as it is not supported by a clear rationale and the apparent bases for the opinion is based off the above inaccurate factual premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring VA medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).  As such the Board finds that the December 2009 VA examination is inadequate.  

The Board acknowledges the August 2010 opinion from the Veteran's private attending physician stating that the Veteran was currently being treated for bilateral knee osteoarthritis.  The physician stated that it was likely that his amount of arthritis was caused by repetitive motion during his long military career.  The physician also stated that he did not have X-rays from before to compare.  However, the Board finds that this opinion is not enough to grant service connection, as it is speculative and the examiner did not address whether the Veteran's knee conditions were preexisting and aggravated by service.  

Finally, the Board also acknowledges that in July 2012 the Veteran submitted a statement from his wife.  The Veteran's wife reported that she met the Veteran in 1982 and married in 1986.  The Veteran's wife reported that the Veteran told her the physical training was having a toll on his knees.  She also reported that on two occasions she had to take the Veteran to the doctor because he could not take the pain.  She reported that it had always been hard to get the Veteran to go to the doctor for his knees, and only in the last five or six years has the Veteran gone for treatment despite her trying for many years to get him to go.  Again, however, this statement is not enough to grant service connection based off continuity of symptomatology as the statement does not address whether the Veteran's knee conditions preexisted service and were aggravated by service.  

As such, the Board finds that a new VA examination is necessary in order to determine the nature and etiology of the Veteran's right knee and left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1. The RO shall ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, for the right and left knee disabilities.  The RO shall then secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. The RO shall then afford the Veteran a VA orthopedic examination by a physician that has not previously examined him, in order to determine the precise nature and etiology of his right knee and left knee disabilities.  The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 
Following examination and diagnostic testing of the Veteran, the examiner should address the following:

(a)  Does the evidence of record clearly and unmistakably establish that the Veteran had a right knee or left knee disability, that existed prior to his entry into active service?

(b)  If so, does the evidence of record clearly and unmistakably show that the preexisting right knee or left knee disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed right knee or left knee disability, had its onset in service? 

In providing these opinions, the examiner must address the Veteran's December 1971 enlistment examination and report of medical history and the September 1971 Medical Evaluation for Participation in Active Sports.  The Board also points the examiner to the in-service complaints and treatment of both knees and the July 2012 statement from the Veteran's wife.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

3. After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


